Citation Nr: 0921187	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-32 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska,


THE ISSUE

Entitlement to payment/reimbursement for the cost of medical 
services provided by the Nebraska Medical Center from 
February 25, 2005, to February 27, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had verified active duty service from February 
2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) located in Lincoln, 
Nebraska.  The Veteran testified at a Board videoconference 
hearing in May 2009.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The Veteran has claimed payment/reimbursement for medical 
expenses incurred from February 25, 2005 to February 27, 2005 
at the Nebraska Medical Center.  The Veteran testified before 
the undersigned in May 2009 that she presented to a VA 
Medical Center on February 24, 2005 and was referred by VA to 
a private OB-GYN clinic the next day.  She presented to the 
private facility and was admitted for a 23 hour observation 
on February 25, 2005 and then underwent surgery at the 
private facility.  She was discharged on February 27, 2005.  

In an August 2006 letter from a county veterans' affairs 
office, it was written that a statement from a doctor as to 
the emergent care the Veteran received was submitted for VA 
consideration.  The Board has reviewed the claims file and is 
unable to find a copy of a letter from a private physician 
commenting on the emergent nature of the symptoms the Veteran 
had when initially presenting for treatment in February 2005.  
The Veteran should be contacted and requested to re-submit 
this evidence for consideration by the Board.  

In March 2007, the VAMC wrote to the Veteran's representative 
that the Veteran was approved for an ultrasound to be 
completed at the Nebraska Medical Center on February 25, 
2005.  The letter referenced the fact that the "ultrasound 
authorization clearly stated that if additional treatment was 
necessary, that VA was to be contacted for authorization."  
In a report of a medical review which was conducted in 
February 2007, the physician notes that VA authorized an 
ultrasound but not an admission to the private facility.  The 
Board has searched the claims file on numerous occasions 
attempting to review a copy of the above referenced 
ultrasound authorization without success.  The Board finds 
the issue on appeal must be remanded in order to obtain a 
copy of this authorization.  

The Veteran has testified that she was informed that no VA 
OB-GYN specialist was available when she sought treatment in 
February 2005 and, therefore, she was sent to Nebraska 
Medical Center.  There is evidence in the VA clinical records 
indicating that VA did not have an OB-GYN specialist when the 
Veteran presented for treatment and therefore she was 
referred to Nebraska Medical Center.  The medical reviews 
conducted in April 2006 and February 2007 both included 
findings that VA facilities were available to treat the 
Veteran as needed during the time period in question.  It is 
not apparent upon what basis it was determined that VA 
facilities were available if no OB-GYN specialist was on 
staff at VA.  The Board finds that a determination must be 
made as to whether VA had the staffing and equipment required 
to treat the Veteran's medical problems when she presented to 
VA in February 2005 and when treatment was rendered by the 
private facility the next few days.  

The physician who conducted the medical reviews in April 2006 
and February 2007 determined that an emergency situation did 
not exist when the Veteran sought the treatment at the 
private facility in February 2005.  No rationale was provided 
for this determination, there was merely a check mark put in 
the box indicating that an emergency did not exist.  There 
was no reference to the Veteran's symptoms when presenting or 
to any of the medical evidence of record.  The Board finds 
that a rationale should be provided supporting this finding 
that a medical emergency did not exist.  

Finally, the Board notes that the regulations that provide 
for reimbursement or payment of non-VA emergency treatment 
were recently amended, effective when October 10, 2008.  See 
38 U.S.C. §§ 1725, 1728.  The Veteran should be provided with 
the revised criteria.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Notify the veteran of the information 
and evidence necessary to substantiate her 
claim of entitlement to reimbursement for 
the cost of medical services provided by 
the Nebraska Medical Center from February 
25, 2005, to February 27, 2005 (see 
revised 38 U.S.C. §§ 1725, 1728, effective 
October 10, 2008). 

2.  Contact the Veteran and request that 
she submit the statement from the private 
physician referenced in the September 2006 
letter from her representative as to the 
emergent nature of her symptoms when 
seeking treatment in February 25, 2005.  

3.  Obtain a copy of the document from VA 
which purportedly authorized only an 
ultrasound to be conducted at Nebraska 
Medical Center on February 25, 2005.  

4.  Contact the physician who conducted 
the medical reviews in April 2006 and 
February 2007 and request that he provide 
a rationale for his finding that VA 
facilities were available to treat the 
Veteran's medical problems from February 
25 to February 27, 2005.  The examiner 
must determine whether VA had the required 
staffing and equipment needed to treat the 
Veteran during the pertinent time period.  
The physician should also provide a 
rationale for why he determined that the 
nature of the Veteran's symptoms when 
seeking treatment in February 2005 were 
not of an emergent type.  The VA examiner 
is requested to provide a complete 
rationale in addressing the foregoing, and 
should identify specific corroborating 
evidence used in rendering the requested 
opinions.  If the official cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.

If the physician who prepared the medical 
reviews in April 2006 and February 2007 is 
not available, arrange to have the claims 
file reviewed by a suitably qualified 
health care professional to determine the 
following with regard to treatment 
received by the Veteran from February 25, 
2005, to February 27, 2005, at Nebraska 
Medical Center:

a) Whether symptoms reported by the 
Veteran were of such nature that a 
reasonably prudent person who possesses 
average knowledge could reasonably expect 
that serious medical consequences could 
result from delay of treatment.

b) Whether VA or other Federal facilities 
were feasibly available and, if so, 
whether an attempt to use them would not 
have been reasonable, sound, wise, or 
practical.  In addressing this question, 
the examiner should note whether the 
urgency of the Veteran's medical 
condition, the relative distance of the 
travel involved in obtaining adequate VA 
treatment or the  nature of the treatment 
made it necessary or economically 
advisable to use Nebraska Medical Center.  
The examiner should also address whether 
VA had the ability to provide immediate 
treatment, and if not, whether any delay 
in treatment would have had a negative 
impact on the Veteran's health. 

The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner in conjunction with the 
requested study.  The VA examiner is 
requested to provide a complete rationale 
in addressing the foregoing, and should 
identify specific corroborating evidence 
used in rendering the requested opinion.  
If the official cannot provide the above 
requested opinions without resort to 
speculation, it must be so stated. 

5.  Thereafter, the VAMC should 
readjudicate the issue of entitlement to 
payment/reimbursement for the cost of 
medical services provided by the Nebraska 
Medical Center from February 25, 2005, to 
February 27, 2005.  If the decision 
remains adverse to the Veteran, she and 
her representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

